Consent of Independent Registered Public Accounting Firm To the Board of Directors WSFS Financial Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-106561, 333-26099, 333-33713, 333-40032, 333-127225 and 333-146443) on Form S-8 of WSFS Financial Corporation of our report dated June 28, 2010, with respect to the statements of net assets available for benefits of the WSFS Financial Corporation 401(k) Savings and RetirementPlan as of December 31, 2009 and 2008, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule of Schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2009, which report appears in the December 31, 2009, annual report on Form 11-K of the WSFS Financial Corporation 401(k) Savings and Retirement Plan. Philadelphia, Pennsylvania June 28, 2010
